FILED

UNTIED STATES DISTRICT COURT JUN 08 2020
FOR THE NORTHERN DISTRICT OF OHIO CLERK tis
WESTERN DIVISION NORTHERN DighhilCT COuny

TOLEDG | OF OHIO

Case No,3:18-cv-331
Luther Johnson, Pro se

Plaintiff,
¥ Motion to Compel
and requests facts and
conclusions of law
Lisa Peterson, et al., to the F.R.Civ.P, 60(B)(6).
Defendants.

Now comes Luther Johnson, this court has not ruled on the 60(B)(6), Motion
you spoke of Clear, Sir, you never looked at the Amended 60(B) and the Supple-
ment. It is in the Amendment and Very cledras the sun in the morning and
evidence is attached to the supplement. The Defendants did not object to
the 60(b) nor did they object to an amendment or supplement. The supplement
is clear and the attachments including case law is so clear it would appall
the conscious of other judges. A MERITORIOUS defense.

Should be granted. Here is the case law that was attached to the supplement
with more 6th District rulings, et cetera:

Estelle v Gamble, 429 U.S.97 Regardless of whether the indifference
is *** or by prison guards in intentionally denying or delaying access to
Medical care or intentionally interfering with the treatment ONCE PRESCRIBED..
*** LEdHN(8) note 12,
Johnson y Wright, 2004 U.S. Dist LEXIS 7543 (S.D.N.Y., May 3,2004) HN3
Fundamental rights, cruel & Unusual Punishment... A deliberate indifference
claim can lie where prison officials deliberately ignore the MEDICAL ...
RECOMMENDATIONS OF A PRISONERS TREATING PHYSICIAN.

The Supplement and its attachments CLEARLY SHOW, A copy of an
I.C.R. which clearly states: "Your case is pending collegical review as Dr.
Perez discussed with you at your 8-30-16 appointment. Dr. Perez had difficulty
with Johnsons Ammonia levels jumping high which could of casued brain damage
and Dr, Perez knew Johnson has a higher risk for cancer and Dr. Ordered and
recommended Johnson to collegical review. He wanted Johnson to be treated.
Lisa Peterson over decisions of where the money goes and who to, plus Robert
Yochum decided not to go with Dr. Perez recommendations and took it up on
them selves not to foreward his case to collegical review. Also exhibit atach
to the Amendment / SUPPLEMENT, Exhibit B is a disposition which verifies
Clearly this had been changed 9/20/16. Not by Perez but by Peterson who
controled the spending, since this case she has been removed demoted. Judge
respectufully sir, I am a helper, I did the grievances I did net do the
complaint, had I we would not be doing this. Its in the complaint though
Original Complaint at number 22, clear as the sun rising in the morning sir.
HEPATITIS C IN PRISONS: Evolving toward Decency Through Adequate Medical

Care and Public Health Reform, 54 UCLA L. Rev. 465 The second circuit recent
decision in Johnson v Wright 412 F.3d 398,401 shows proper application of

the deliberate indifference standard and suggest an approach to challenging
application of HCV Protocols as categorical rules; A non physician prison
official may NOT disregard the RECOMMENDATIONS of a Physician without creating
a fect question as to deliberate indifference, Calhoun v Hill 2008 U.S. Dist
LEXIS 70382; Hamilton v Endell 981 F2d 1062,1066 (9th Cir,1992); Titlow v
Corr. Med. Servs, 2008 U.S,DIST LEXIS 125272; Rhinehart v Seutt, 2014 U.S.
DIst. Lexis 150229; It has also heen ruled that prison officials using policie
to deny HCV treatment is deliberate indifference, see: 48 Geo,L.J. Ann.Rev.
Crim.Proc. 1155 at note 3074; 45 Geo.L.J.Ann.Rev.Crim.Proc. 1105 at (3078).
It is clear at No.22 orig. complaint. In attachments to Motion in Opposition
to Defendants motion of the pleadings and in the Supplement to the ...
reconsdieration and Motion for Relief From judgement Amendment and positively
in the supplement. for these reasons you should grant this relief on the

60(B) you have not ruled on. dukher, Syonmdse~

Luther Johnson Pro se
certificate of service

 

On this 2nd day of June 2020 a copy of this yas sent to the A.G. Mindy
Worly at the Ohio Attorneys Generals Office 150 E{Gay}s 5
43215,

 

Lina, Ohio 45802
